DETAILED ACTION

Response to Amendment
The reply filed on September 16, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Applicant elected Species I, without traverse, but the applicant don’t elected or said which claims reads in Species I.  
See 37 CFR 1.111.  Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Applicant must make his or her own election; the examiner will not make the election for the applicant. See 37 CFR 1.142 and 37 CFR 1.143 (see MPEP 818.01). Examiner called the applicant's representative several times, left several voice messages, but the applicant's representative did not return the calls.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


      /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        

/MINSUN O HARVEY/Supervisory Patent Examiner, Art Unit 2828